18-23391-shl         Doc 93      Filed 12/19/20 Entered 12/19/20 04:07:55          Main Document
                                               Pg 1 of 7

ADAMS LAW GROUP LLC
Benjamin M. Adams, Esq.
Attorneys for the Debtor
98 Lafayette Avenue, FL2
Suffern, NY 10901
(888) 738-0088


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                             Chapter 13

        Michael J. Kraus,
                                   Debtor.                               Case No. 18-23391-shl

-------------------------------------------------------X

    NOTICE OF HEARING UNDER 11 U.S.C. § 330 TO CONSIDER APPLICATION
     FOR FINAL ALLOWANCE OF COMPENSATION AND REIMBURSEMENT
     OF EXPENSES BY ADAMS LAW GROUP LLC, ATTORNEYS FOR DEBTOR

        PLEASE TAKE NOTICE that a hearing to consider an application for allowance of
compensation for an reimbursement of expenses incurred during the period of ​September 10,
2018 through December 18, 2020​, for Adams Law Group LLC, counsel for the Debtor, in the
total sum of ​$7,000.00 for fees plus ​$00.00 for disbursements will be held before the Honorable
Sean H. Lane, U.S. Bankruptcy Court, 300 Quarropas Street, White Plains, New York 10601, on
the​ 20th ​day of​ January, 2021,​ at​ 10:00 A.M.​ of said date.
        PLEASE TAKE FURTHER NOTICE that a complete copy of the application is available
for examination on the Court’s website at www.nysb.uscourts.gov and is also available upon
written request of the application from the attorney for the Debtors.
        PLEASE TAKE FURTHER NOTICE that objections filed by the parties with legal
representation shall be filed (a) (i) through the Bankruptcy Court’s electronic filing system (in
accordance with General Order M-182) which may be accessed (with a password which is
available by contacting the Bankruptcy court’s technical assistance at (914) 390-4060. Monday
through Friday, 8:30 a.m. to 5:00 p.m.) through the internet at the Bankruptcy Court’s website:
www.nysb.uscourts.gov, using Netscape Navigator software 3.0 or higher, and (ii) in portable
document format (PDF) using Adobe Exchange software for conversion; or (b) if a party is
18-23391-shl       Doc 93    Filed 12/19/20 Entered 12/19/20 04:07:55           Main Document
                                           Pg 2 of 7

unable to file electronically, such party shall submit the objection in PDF format on a diskette in
an envelope with the case name, case number, type and title of document, document number of
the document to which the document refers, and the file name on the outside of the envelope; or
(c) if a party is unable to file electronically or use the PDF format, such party shall submit the
objection on diskette in either Word, WordPerfect or Dos text (ACII) format.
       An objection filed by a party with no legal representation shall comply with section (b) or
(c) as set forth above.


Dated: December 18, 2020
       Suffern, New York

                                             ADAMS LAW GROUP LLC
                                             Attorney for the Debtor

                                      By:     /s/ Benjamin M. Adams
                                             Benjamin M. Adams, Esq.
                                             98 Lafayette Avenue, FL2
                                             Suffern, NY 10901
                                             (888) 738-0088
                                             ben@adamslawgroup.com
18-23391-shl         Doc 93      Filed 12/19/20 Entered 12/19/20 04:07:55         Main Document
                                               Pg 3 of 7


                                                           Return Date: January 20, 2021
                                                           Return Time: 10:00 a.m.
ADAMS LAW GROUP LLC
Benjamin M. Adams, Esq.
98 Lafayette Avenue, FL2
Suffern, NY 10901
(888) 738-0088
ben@adamslawgroup.com


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                           Chapter 13

        Michael J. Kraus,
                                   Debtor.                              Case No. 18-23391-shl

-------------------------------------------------------X


 APPLICATION FOR FIRST AND FINAL ALLOWANCE OF COMPENSATION AND
       REIMBURSEMENT OF EXPENSES BY ADAMS LAW GROUP LLC
         ATTORNEYS FOR DEBTORS PURSUANT TO 11 U.S.C. § 330


TO:     THE HONORABLE SEAN H. LANE, UNITED STATES BANKRUPTCY JUDGE


        The application of ADAMS LAW GROUP LLC (the “Applicant”) attorneys for the

Debtor, ​Michael J. Kraus​, (the “Debtor”) respectfully shows and represents:

1.      This is an application for compensation, pursuant to § 330 of the Bankruptcy Code (11

        U.S.C. § 101 ​et seq.​) (the “Code”), covering legal services rendered by your Applicant

        from ​September 10, 2018 through November 30, 2020​.

2.      The Debtor filed his Chapter 13 case on ​September 10, 2020​.

3.      At the time of retention, the Debtor agreed to pay $3,500.00 with no money paid at time

        of retention and $310.00 paid for the filing fee. See Retainer Agreement as ​Exhibit “A”.
18-23391-shl    Doc 93      Filed 12/19/20 Entered 12/19/20 04:07:55           Main Document
                                          Pg 4 of 7

4.   The Retainer Agreement and the 2016 Statement exclude certain services, including loss

     mitigation and motion practice, for which your Applicant seeks additional compensation

     as set forth herein. A copy of the 2016 Statement is annexed hereto as ​Exhibit “B”.

5.   This is an application to be paid for services rendered on behalf of the Debtor for the

     following:

                  a. A successful motion to extend the automatic stay;

                  b. An application to retain a real estate broker;

                  c. Successful loss mitigation with TIAA;

                  d. Unsuccessful loss mitigation with the Selene Finance;

                  e. Negotiation with IRS resulting in 90% reduction in IRS secured claim;

                  f. Opposition to Creditor SN Servicing’s motion for relief from stay and

        negotiation of conditional order which provided sufficient time to sell property;

                  g. Services which are expected to result in a contract of sale of said property,

        the withdrawal of the objections filed by secured creditors and withdrawal of

        Trustee’s motion to dismiss;

                  h. A motion under 11 U.S.C 363 motion to sell the real estate located at 27

        Valenza Lane in Blauvelt, New York, and an accompanying motion to shorten time;

6.   Your Applicant has been engaged in private practice for over twenty (20) years with a

     current focus on real estate, bankruptcy, foreclosure defense, insolvency and related

     matters.

7.   Your Applicant participates in CLE programs in bankruptcy practice and is a member of

     the New York State Bar Association.
18-23391-shl      Doc 93   Filed 12/19/20 Entered 12/19/20 04:07:55               Main Document
                                         Pg 5 of 7

8.    Your Applicant has also acted in various professional capacities in other bankruptcy and

      insolvency proceedings and has served as attorney for debtors and creditors in bankruptcy

      cases. By reputation and experience, your Applicant is thoroughly versed in the many

      areas of bankruptcy practice.

                                  FORMAT OF APPLICATION

9.    In order to inform the Court of the nature, extent, detail and complexity of the services

      rendered, and for the Court to have an overall picture of your Applicant’s activities on

      behalf of the Debtor, your Applicant has set forth below a summary of the services

      rendered.

10.   The professional services for which allowances are sought were rendered solely on behalf

      of the Debtors and not on behalf of any other person. At the time of retention the Debtor

      and your Applicant agreed, subject to further review and order of the Bankruptcy Court,

      that the Applicant’s billing rate would be $350.00 per hour and the rates for paralegals

      would be $90.00 per hour.

11.   During the course of the Chapter 13 period, your Applicant has provided updated billing

      records to Debtor.

             LOSS MITIGATION, NEGOTIATIONS, AND MOTION PRACTICE

12.   Your Applicant brought a motion (granted) to extend the automatic stay;

13.   Your applicant brought a motion (granted) to retain a real estate broker;

14.   Your applicant engaged a successful loss mitigation with TIAA which included a full

      “RMA” submission;

15.   Your applicant engaged a successful loss mitigation with Selene Finance which included

      a full “RMA” submission;
18-23391-shl    Doc 93      Filed 12/19/20 Entered 12/19/20 04:07:55            Main Document
                                          Pg 6 of 7

16.   Your applicant successfully negotiated a 90% reduction in IRS secured claim;

17.   Your applicant successfully opposed Creditor SN Servicing’s motion for relief from stay

      and negotiated a conditional order which provided sufficient time to sell property;

18.   Your applicant provided services which are expected to result in a contract of sale of said

      property, the withdrawal of the objections filed by secured creditors and withdrawal of

      Trustee’s motion to dismiss;

19.   Your applicant brought a motion under 11 U.S.C 363 motion (granted) to sell the real

      estate located at 27 Valenza Lane in Blauvelt, New York, and an accompanying motion

      (granted) to shorten time which resulted in an Order approving the sale of the home.

20.   Your Applicant maintains precise and detailed records of time expended in the rendition

      of all professional services. The bulk of time expended in this case was to (1) complete

      loss mitigation and (2) help the borrower sell his home and (3) bring the Section 363

      Motion and Motion to Shorten Time (4) Negotiate a reduction in the IRS claim. Those

      portions of the time expended have been incorporated into a time record annexed hereto

      as ​Exhibit “C”.

21.   It is virtually impossible to set forth in this application the specific details of each and

      every service rendered; however, your Applicant’s time records annexed hereto provide

      detailed and specific descriptions of activities performed by your Applicant. The Court is

      respectfully referred to the records attached to review the Applicant’s activities during the

      period set forth herein.

22.   Based upon usual and customary fees charged by your Applicant, your Applicant is owed

      for thirty-four (34) hours. As a courtesy to the Debtor, Applicant has agreed to charge for
18-23391-shl       Doc 93    Filed 12/19/20 Entered 12/19/20 04:07:55            Main Document
                                           Pg 7 of 7

       only twenty (20) hours of time while waiving all disbursements. Accordingly, Applicant

       seeks the total sum of ​$7,000.00​ for services.

23.    As a further courtesy, your Applicant has voluntarily waived all disbursements and

       expenses.

24.    The professional services rendered by your Applicant were material, necessary and

       beneficial to the estate and demanded a high degree of Applicant’s professional

       competence. Your Applicant, at all times, sought to render such services in a timely and

       cost effective manner. Your Applicant has also attempted to avoid any duplication of

       services performed, particularly as realtor for the sale of 27 Valenza Lane.

25.    No agreement prohibited by 18 U.S.C. § 155 has been made heretofore.

26.    Annexed hereto as ​Exhibit “D” is a Certification by your Applicant made pursuant to the

       administrative guidelines for reviewing applications for compensation and complies with

       the requirements of the General Order M447 dated January 29, 2013.

27.    Annexed hereto as ​Exhibit “E” ​is a proposed Order Granting Application for Allowance

       of Final Compensation and Reimbursement of Expenses.

       WHEREFORE​, Your Applicant requests that the Court grant allowance for

compensation for professional services in the sum of ​$7,000.00 for services rendered beyond the

scope of the Chapter 13 retention plus the sum of​ $00.00​ for disbursements.

Dated: December 18, 2020
       Suffern, New York

                                                      ADAMS LAW GROUP LLC
                                                      Attorneys for the Debtor

                                              By:     /s/ Benjamin M. Adams
                                                      Benjamin M. Adams, Esq.
                                                      98 Lafayette Avenue, FL2
                                                      Suffern, NY 10901
                                                      (888) 738-0088
